DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 31 August 2021, are currently pending and have been considered below.  

Priority
This application claims the benefit of priority from Japanese Patent Application No. 2020-170596, filed 08 October 2020.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being consider



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In regards to claim 10 the term “an acceptable waiting time” in line 3 is not adequately defined and as such it is unclear what this term encompasses.  The term “acceptable” is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner’s Note: For this limitation the examiner will use any mention of time.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the claim, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to select and present coupons.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 11 and 20, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a device, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1 recites, in part, 
a network interface configured to communicate with a payment terminal installed at a store; and, (generic computer structure to perform the abstract idea), 
a processor configured to: (generic computer structure to perform the abstract idea),
upon receipt of transaction data for a transaction settled at the payment terminal and identification information associated with the store, select one or more coupons based on the transaction data,,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
based on the identification information, determine a number of coupons to be issued from the payment terminal,,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generate print data for the determined number of coupons among the selected coupons, and,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
control the network interface to transmit the generated print data to the payment terminal.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and

These limitations set forth a concept of sending and receiving data to select and present coupons.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of “a coupon management device” (Specification gives an example that the “coupon management device” is a server see Figure 1 and its related text), “a network interface”, “ a processor” a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1, 3, and 5 and their related text of the specification (US Patent Application Publication No. 2022/0114611 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 

Please note in Claim 20 there is not a positive recitation of a machine or computer in claim 20.  The coupon management device is NOT defined as a server/computer/machine as the specification only gives an EXAMPLE (See paragraph 0020) of a device.  Therefore since by the Broadest Reasonable Interpretation the claims do NOT include a server/computer/machine the method, by definition, of the recited invention is “Organizing Human Activity. 

STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-10 and 12-19 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims1-5, 7-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Lay et al. (US Patent Application Publication No. 2009/0271265 A1 – Hereinafter Lay) and further in view of Schultz et al. (US Patent Application Publication No. 2010/0121708 A1 – Hereinafter Schultz).  
Claims 1, 11, and 20:
Lay teaches;
A coupon management device, comprising: a network interface configured to communicate with a payment terminal installed at a store; and a processor configured to: (see at least the Abstract and paragraphs 0038 and 0043 and Claim 21.), 
A coupon system, comprising: a payment terminal at a store and configured to settle a transaction and output transaction data for the transaction together with identification information associated with the store; and a coupon management device including: a network interface configured to communicate with the payment terminal, and a processor configured to, (see at least the Abstract and paragraphs 0038, 0043, and 0049-0051 (POS) Claim 21.), and 
A method for coupon issuance management by a coupon management device, the method comprising: (see at least the Abstract and paragraphs 0038 and 0043 and Claim 21.)

upon receipt of transaction data for a transaction settled at the payment terminal and identification information associated with the store, select one or more coupons based on the transaction data; (See at least Figures 1 and 5-8 and their related text paragraphs 0049-0051 and paragraph 0101 for purchasing history.)
based on the identification information, determine a number of coupons to be issued from the payment terminal; (See at least paragraphs 0018 and 0052.)
generate print data for the determined number of coupons among the selected coupons, and; (See at least paragraphs 0018 and 0052.)
control the network interface to transmit the generated print data to the payment terminal. (See at least paragraphs 0018 and 0052.)
Lay does not appear to specify a particular number of coupons, but since the items are delivered on a receipt the number of coupons is NOT infinite and hence a certain number of coupons/promotions are selected.  
Lay teaches selection of a coupon based upon transaction characteristics of the first transaction (the use credit/debit card that is signed into the system) and in at least paragraph 0099 it discussed limitations (second characteristic) for the coupon.  Further the second limitation is related to the first because the first gets one into the system and the second is the offer so they are related.  Lay does not appear to specify a promotional item on the receipt.
Schultz teaches putting logos on receipts which is a promotional image in at least Figure 9 and its related text and at least paragraph 0052 and Schultz teaches adding a link to a receipt in at least Figures 7A and 7Band their related text to related products.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the electronic receipt creation system of Lay the ability to images/links to related products on receipts as detailed in Schultz since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 2 and 12:
The combination of Lay and Schultz teaches all the limitations of claims 1 and 11 above.  Further Lay teaches prioritizing coupons in at least paragraph 0100 via “… can show a schematic plan view of the retailers store layout. The coupons in the user's online account that apply to the retailer and their printed shopping list can be referenced in the stores layout showing the user where their coupon-based products are located in the store aisles. In another embodiment, if a user prints a grocery store shopping list, a list of previously accepted manufacturers "grocery" coupon reminders can be printed to remind the user that they have a product coupon in their online cart. That is, the coupon itself need not be printed, just a line item stating the manufacturer and product for which they have a coupon. The list can have a description that says, for example, "Other manufacturer products you have online coupons for.” 
Claims 3 and 13:
The combination of Lay and Schultz teaches all the limitations of claims 1 and 11 above.  Further Lay teaches identifier of the operator via a unique merchant identifier in at least paragraph 0019. 
Claims 4 and 14:
The combination of Lay and Schultz teaches all the limitations of claims 3 and 13 above.  Further Lay teaches a number of coupons via coupons that match certain criteria such as prioritizing coupons (and only the number of coupons that match) in at least paragraph 0100. 
Claims 5 and 15:
The combination of Lay and Schultz teaches all the limitations of claims 4 and 14 above.  Further Lay teaches number of coupons changing versus changes in the network via changing the relevant coupons based upon the user.  As the user/customer changes the information in the network changes (a change in the condition of the network) and the coupons associated with the user are now available and different from the previous user in at least Figures 1 and 5-8 and their related text paragraphs 0049-0051 and paragraph 0101 for purchasing history. 
Claims 7 and 17:
The combination of Lay and Schultz teaches all the limitations of claims 1 and 11 above.  Further Lay teaches number of coupons associated with condition as the relevant coupons based upon the user.  As the user/customer changes the information in the network changes (a change in the condition of the network) and the coupons associated with the user are now available and different from the previous user in at least Figures 1 and 5-8 and their related text paragraphs 0049-0051 and paragraph 0101 for purchasing history. 
Claims 8 and 18:
The combination of Lay and Schultz teaches all the limitations of claims 7 and 17 above.  The combination of Lay and Schultz does not appear to explicitly disclose coupon image data.  However the combination of Lay and Schultz teaches printing coupons on receipts so there has to be coupon image data involved to print the coupon images onto the receipt.  
Claims 9 and 19:
The combination of Lay and Schultz teaches all the limitations of claims 1 and 11 above.  Further Lay teaches number of coupons associated with condition as the relevant coupons based upon the user.  As the user/customer changes the information in the network changes (a change in the condition of the network) and the coupons associated with the user are now available and different from the previous user in at least Figures 1 and 5-8 and their related text paragraphs 0049-0051 and paragraph 0101 for purchasing history. 

Claims 6, 10, and 16 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Lay and further in view of Schultz and further in view of Wang et al.  (Chinese Patent Application 109146580, published 04 January 2019 – Hereinafter Wang).  
Claims 6 and 16:
The combination of Lay and Schultz teaches all the limitations of claims 5 and 15 above, but does not appear to change coupons based upon a time interval.  
Wang teaches change coupons based upon a time interval in at least claim 7 where it mentions, “other features include: (1) the user in the date interval of the dataset received a certain total number of coupon ticket of the total number (2) of the user received in the date interval of the number of the ticket (3) received in a certain day user of user (4) receives (5) a certain number of coupons the record is within this time interval receives the first sheet of the same coupon (6) the record is not within this time interval receives the same coupon of the last one in a certain day..”
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Lay and Schultz by change coupons based upon a time interval as taught by Bates in order allow for selection based upon available time.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 10:
The combination of Lay and Schultz teaches all the limitations of claim 1, but does not appear to change coupons based upon a time interval (acceptable time).  
Wang teaches change coupons based upon a time interval in at least claim 7 where it mentions, “other features include: (1) the user in the date interval of the dataset received a certain total number of coupon ticket of the total number (2) of the user received in the date interval of the number of the ticket (3) received in a certain day user of user (4) receives (5) a certain number of coupons the record is within this time interval receives the first sheet of the same coupon (6) the record is not within this time interval receives the same coupon of the last one in a certain day..”
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by the combination of Lay and Schultz by change coupons based upon a time interval as taught by Bates in order allow for selection based upon available time.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681